Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158487(68)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  VELLA TRADER, Personal Representative of the                                                        Elizabeth T. Clement
  ESTATE OF THELMA L. DeGOEDE,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellant,
  v                                                                SC: 158487
                                                                   COA: 339577
                                                                   Kalamazoo CC: 2008-000191-CZ
  COMERICA BANK, f/k/a, INDUSTRIAL STATE
  BANK & TRUST COMPANY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 4,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
         d0624
                                                                              Clerk